UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
KARL HAMPTON,                                        )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )        Civil Action No. 07-2221 (ESH)
                                                     )
TOM VILSACK, Secretary,                              )
United States Department of Agriculture,             )
                                                     )
               Defendant.                            )
                                                     )

                                     MEMORANDUM OPINION

       Plaintiff Karl Hampton was terminated from his position as a Foreign Service Officer for

the U.S. Department of Agriculture (“USDA”) and filed suit against his former employer,

claiming numerous violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq. In a Memorandum Opinion issued on January 13, 2011, the Court granted defendant’s

motion for summary judgment and dismissed all but one of plaintiff’s original ten counts.

Before the Court is plaintiff’s motion for reconsideration. As explained herein, the Court will

deny the motion, since it finds that the Supreme Court’s recent decision in Staub v. Proctor

Hospital, 131 S. Ct. 1186 (2011), does not necessitate reconsideration of this Court’s prior

opinion.

                                        BACKGROUND

       Plaintiff is an African-American male who was terminated for cause from his position as

a Foreign Service Officer with the USDA following allegations that he had submitted altered

hotel receipts for reimbursement. 1 Plaintiff filed a ten-court complaint on December 6, 2007,

1
 The factual background of this case is detailed in the Court’s prior Memorandum Opinion. See
Hampton v. Vilsack, No. 07-2221, 2011 U.S. Dist. LEXIS 3176, at *1-10 (D.D.C. Jan. 13, 2011).
alleging discrimination on the basis of his race, retaliation for engaging in protected activity, and

a hostile work environment in violation of Title VII. (See generally Compl. [Dkt. No. 1].)

Defendant moved for summary judgment on July 21, 2010, and on January 13, 2011, the Court

granted defendant’s motion for summary judgment and dismissed all nine of plaintiff’s ten

counts. Trial has been set for August 2, 2011, on the sole remaining count, Count Five, which

alleges that USDA retaliated against plaintiff by denying him a foreign assignment. 2

       On March 1, 2011, the Supreme Court issued its decision in Staub v. Proctor Hospital,

131 S. Ct. 1186, which addressed the question of when an employer may be held liable in “cat’s

paw” situations under the Uniformed Services Employment and Reemployment Rights Act

(“USERRA”). On April 4, 2011, plaintiff filed a “Motion for Reconsideration,” 3 claiming that

Staub constitutes an intervening change of controlling law that “calls into serious question the

correctness of this Court’s judgment in granting in part Defendant’s Motion for Summary

Judgment.” (Plaintiff’s Motion for Reconsideration [“Mot.”] at 4.)

                                            ANALYSIS

I.     LEGAL STANDARD

       A.      Rule 60(b)(1)

       Rule 60(b)(1) provides in pertinent part: “On motion and upon such terms as are just, the

court may relieve a party or his legal representative from a final judgment, order, or proceeding

for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect . . . .” Fed. R.

Civ. P. 60(b)(1). The D.C. Circuit has stated that a court may reconsider an order which was

2
 The parties have recently advised the Court that they have reached a settlement as to Count
Five.
3
 Because plaintiff’s motion asks the court to reconsider its January 13, 2011 Memorandum
Opinion, the Court construes plaintiff’s motion as a motion for relief from a judgment under
Rule 60(b).



                                                  2
inconsistent with an intervening decision of controlling law pursuant to Rule 60(b)(1). See D.C.

Federation of Civic Ass’ns v. Volpe, 520 F.2d 451, 453 (D.C. Cir. 1975). “[A] district court

enjoys significant discretion in deciding whether to grant or deny a Rule 60(b) motion.”

Computer Prof’ls for Soc. Responsibility v. U.S. Secret Serv., 72 F.3d 897, 903 (D.C. Cir. 1996).

       B.      Staub v. Proctor Hospital

       In Staub, an employee of Proctor Hospital was a member of the United States Army

Reserve. 131 S. Ct. at 1189. Both his immediate supervisor and his supervisor’s supervisor

were hostile to his military obligations and fabricated allegations against him, causing the

hospital’s Vice President of Human Resources to fire him upon reviewing his personnel file. Id.

at 1190. Staub sued Proctor under the Uniformed Services Employment and Reemployment

Rights Act of 1994 (USERRA), which forbids an employer to deny “employment,

reemployment, retention in employment, promotion, or any benefit of employment” based on a

person’s “membership” in or “obligation to perform service in a uniformed service,” and

provides that liability is established “if the person’s membership . . . is a motivating factor in the

employer's action.” Id. (quoting 38 U.S.C. § 4311(a), (c)). Staub contended not that the ultimate

decisionmaker was motivated by hostility to his military obligations, but that his immediate

supervisors were, and that their actions influenced the vice-president’s decision. Id. A jury

found Proctor liable and awarded damages, but the Seventh Circuit reversed, holding that Proctor

was entitled to judgment as a matter of law because he had brought a “cat’s paw” case, and the

decisionmaker had relied on more than the supervisors’ advice in making her decision. 4 Id.


4
  “The term ‘cat's paw’ derives from a fable conceived by Aesop, put into verse by La Fontaine
in 1679, and injected into United States employment discrimination law by [Judge Richard]
Posner in 1990. In the fable, a monkey induces a cat by flattery to extract roasting chestnuts
from the fire. After the cat has done so, burning its paws in the process, the monkey makes off
with the chestnuts and leaves the cat with nothing.” Id. at 1190 n.1 (citation omitted). The term
refers to cases where a plaintiff seeks “to hold his employer liable for the animus of a supervisor


                                                  3
       The Supreme Court reversed, holding that “if a supervisor performs an act motivated by

antimilitary animus that is intended by the supervisor to cause an adverse employment action,

and if that act is a proximate cause of the ultimate employment action, then the employer is liable

under USERRA.” Id. at 1194. “So long as an agent intends, for discriminatory reasons, that the

adverse action occur, he has the scienter required to be liable under USERRA.” Id. at 1192. In

addition, the Supreme Court held that the exercise of independent judgment by the ultimate

decisionmaker “does not prevent the earlier agent’s action (and hence the earlier agent’s

discriminatory animus) from being the proximate cause of the harm. Proximate cause requires

only ‘some direct relation between the injury asserted and the injurious conduct alleged,’ and

excludes only those ‘link[s] that are too remote, purely contingent, or indirect.’” Id. (quoting

Hemi Group, LLC v. City of New York, 130 S. Ct. 983 (2010)).

II.    PLAINTIFF’S MOTION FOR RECONSIDERATION

       Plaintiff reasserts his earlier claim that Dale Miller, plaintiff’s first-line supervisor,

harbored discriminatory animus towards him and took active steps to have him fired for

discriminatory reasons. (Mot. at 4-5.) Mr. Hampton now argues that the Court should reverse its

ruling in light of Staub, 5 because, in his view, the Court improperly “stated on numerous

occasions that the reason for its decision was because Miller was not the deciding official for the

adverse actions taken against Plaintiff.” (Mot. at 7.)




who was not charged with making the ultimate employment decision.” Id. at 1190 (citation
omitted).
5
  Although Staub did not address the effect of its ruling on Title VII, the Supreme Court
explicitly noted that USERRA is “very similar to Title VII,” Id. at 1191. The Court will assume
that Staub applies to Title VII cases, but it still finds no basis for reversal of its prior opinion.



                                                   4
       The Court rejects this invitation to revisit its earlier ruling. Plaintiff expends a great deal

of effort repeating 6 many of the arguments from his original opposition—namely, that Miller

harbored discriminatory animus against plaintiff, and that “Miller’s discriminatory animus

tainted all of the adverse actions taken against him.” (Mot. at 5-6.) The Court, however,

considered and rejected these arguments in its earlier opinion, explicitly holding that “Miller’s

racially-tinged remarks—the most recent of which allegedly occurred more than a year before,

outside plaintiff’s presence, and had no relation to any alleged misconduct by plaintiff” did not

“automatically taint any and all actions taken by Miller from that date forward.” Hampton, 2011

U.S. Dist. LEXIS 3176, at *16. Plaintiff’s instant motion merely repeats his prior arguments on

this point, and he fails to cite any reason to disturb the Court’s earlier ruling. A motion for

reconsideration “is not simply an opportunity to reargue facts and theories upon which a court

has already ruled.” New York v. United States, 880 F. Supp. 37, 38 (D.D.C. 1995) (discussing

motion to reconsider in analogous context of Rule 59(e)).

       As to plaintiff’s Staub argument, Mr. Hampton is simply incorrect when he asserts that

“the reason for [the Court’s] earlier decision was because Miller was not the deciding official” or

that the Court “reli[ed] . . . on the fact that Miller was not the ultimate decisionmaker.” (Mot. at

7.) In discussing plaintiff’s non-promotion and non-selection for foreign assignment claims

(Courts One, Two, Five and Six), the Court noted as a factual matter that Miller had no role in

the ultimate decision to terminate plaintiff. This fact was not, however, the “reason” for the

Court’s decision. Rather, the Court held that plaintiff had failed raise a material dispute of fact

as to whether USDA’s proffered reason for terminating plaintiff (namely, that plaintiff was found


6
  Indeed, plaintiff admits that he is merely restating his prior arguments on this point. (See Mot.
at 5-6 (quoting Plaintiff’s Opposition to Defendant’s Motion for Summary Judgment [“Pl.’s
Summ. J. Opp.”] at 3-9).)



                                                  5
to have submitted falsified reimbursement requests) was pretextual. See Hampton, 2011 U.S.

Dist. LEXIS 3176, at *14-21. Plaintiff previously advanced the same theory as he argues now:

that stray remarks made by his supervisor more than a year prior automatically tainted all

subsequent actions taken by Miller. (See Mot. at 5-6; Pl.’s Summ. J. Opp. at 22.) The Court

rejected this theory. Hampton, 2011 U.S. Dist. LEXIS 3176, at *16. Staub’s holding that “if a

supervisor performs an act motivated by [improper] animus that is intended by the supervisor to

cause an adverse employment action, and if that act is a proximate cause of the ultimate

employment action, then the employer is liable,” 131 S. Ct. at 1192 (emphasis added), is

therefore inapposite, as the Court held that plaintiff failed to raise a material dispute of fact that

defendant’s actions were motivated by discriminatory animus at all. 7 Hampton, 2011 U.S. Dist.

LEXIS 3176, at *16.

        Plaintiff’s Staub argument is arguably more appropriate in the context of the Court’s

discussion of his leave-without-pay and termination claims (Counts Two, Three, Nine and Ten).

Plaintiff argued that because Henwood (a political appointee who made the ultimate

determination to terminate plaintiff) did not sustain two of the six charges against plaintiff, “a

reasonable fact-finder would almost have to conclude that the allegation[s] w[ere] pretext for

discrimination and retaliation.” (Pl.’s Summ. J. Opp. at 30-31; Hampton, 2011 U.S. Dist. LEXIS

3176, at *21.) In response, the Court noted that “plaintiff’s invocation of Miller is irrelevant to

the issue of plaintiff’s leave-without-pay status and termination, because Henwood—not

Miller—was the deciding official.” Hampton, 2011 U.S. Dist. LEXIS 3176, at *22. Contrary to

plaintiff’s assertion, however, these facts are readily distinguishable from those in Staub. While


7
 These facts stand in sharp contrast to those in Staub, where the plaintiff had presented clear
evidence that his supervisors were actively trying to get him fired because of their discriminatory
animus toward his military obligations. Staub, 131 S. Ct. at 1189-90.



                                                   6
Staub held that an independent investigation does not automatically “prevent an earlier agent’s

action (and hence the earlier agent’s discriminatory animus) from being the proximate cause of

the harm,” Staub, 131 S. Ct. at 1192, plaintiff here has failed to establish that Miller was the

proximate cause of his termination. The supervisors in Staub ordered plaintiff to comply with a

non-existent company rule, falsely accused him of having violated this rule, and then used

plaintiff’s “violation” to get him fired. Here, Miller’s actions toward plaintiff were far more

limited. As the Court previously explained:

               While Miller, plaintiff’s first-line supervisor, officially “initiated”
               the investigations into his conduct, the investigations were
               triggered as a result of other individuals reporting this conduct to
               Miller. For example, the investigation into plaintiff’s hotel
               reimbursement requests was triggered when Christine Lipscomb
               noted handwritten changes to plaintiff’s hotel bills and concluded
               that plaintiff’s receipts had been altered in some fashion.

Hampton, 2011 U.S. Dist. LEXIS 3176, at *15-16 (citations omitted). After being presented

with evidence of the altered receipts, Miller took the documents to his immediate supervisor,

Henwood, and asked him what he suggested should be done. (Defendant’s Motion for Summary

Judgment Ex. 3 at 178-79.) After conferring with Henwood, Miller took the documents to the

compliance review staff (CRS) for investigation. (Id.) The CRS investigation concluded that the

document Ms. Lipscomb had first shown to Miller was just the tip of the iceberg, and that

numerous hotel bills submitted by plaintiff had been altered to increase the reimbursement

amount supposedly owed. See Hampton, 2011 U.S. Dist. LEXIS 3176, at *5. 8 The results of the

investigation into plaintiff’s hotel reimbursement requests were ultimately forwarded to Lacy

Muir, a USDA employee relations specialist. Id. at *7. After examining the results of the


8
  Moreover, subsequent investigation requested by Henwood revealed that plaintiff had
threatened one of the hotel managers in order to prevent the manager from cooperating with the
investigation. (Id. at *9.)



                                                  7
investigation, Muir believed that plaintiff should be terminated and drafted a proposal of removal

that was ultimately signed by Miller. Id. Miller’s limited actions were therefore “too remote,

purely contingent, or indirect” to constitute the proximate cause of the harm to plaintiff. See

Staub, 131 S. Ct. at 1192 (quoting Hemi Group, 130 S. Ct. at 989).

       In addition, faced with a voluminous record establishing that plaintiff was placed on

leave-without-pay and ultimately terminated because USDA had concluded that he submitted

falsified travel reimbursements (and then tried to obstruct the investigation), the Court held that

plaintiff had failed to raise material facts that would rebut this explanation. Hampton, 2011 U.S.

Dist. LEXIS 3176, at *21-23. In so doing, the Court specifically held that Henwood’s failure to

sustain two of the six allegations against plaintiff was not evidence that the decision to uphold

the remaining charges was pretextual. Id. at *21-22. While a trier of fact can infer pretext of

discriminatory intent where a defendant’s explanation for its actions is ultimately determined to

be false, Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 147 (2000), the withdrawn

charges against plaintiff were, by definition, not USDA’s proffered reason for terminating

plaintiff. Hampton, 2011 U.S. Dist. LEXIS 3176, at *22.

                                         CONCLUSION

       For the foregoing reasons, the Court denies plaintiff’s motion for reconsideration. A

separate order accompanies this Memorandum Opinion.



                                                                  /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: June 14, 2011




                                                 8